DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/19/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 4, 6 – 18, 22 are rejected under 35 U.S.C. 103 as being unpatentable over DeSantis et al. (US 2014/0142010) in view of Jung et al. (US 2010/0006049) 
In regards to claims 1 – 4, 6 – 18, DeSantis teaches lubricant composition comprising epoxides (title).  The epoxide compounds are useful for improving compatibility of the lubricant composition with a fluoropolymer seal (abstract).  The composition is useful as an engine oil [0223 – 0229].  The composition comprises base oil in amounts of greater than 70%, an amine compound at 0.5 to 5% and the epoxide is present at from 0.01 to 8% of the composition [0005 – 0007, 0078].  The epoxide has the structures of claims 1 – 7 [0054].  The composition can 
Jung teaches antiwear additives for use in lubricating oil compositions for engines, turbines, transmissions, hydraulic fluids and greases comprising an amide compound of formula (I) and an ester compound of formula (Ia) [0022, 0023, 0027 – 0033, and 0068].  The amides and esters meet the limitations of the amides and esters of claims 1, 8 – 18.
Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the antiwear compounds of Jung in the engine oil composition of DeSantis, as DeSantis allows for the presence of conventional additives in minor amounts such as antiwear compounds.  
Since DeSantis in view of Jung teaches the composition of the claims, it would be expected to provide similar properties such as fluoropolymer seal compatibility properties of the claims.
In regards to claim 22, DeSantis and Jung combined teach the composition having the claimed additives.  DeSantis teaches the epoxide seal compatibility additive of the claims as previously discussed and thus would be expected to provide similar properties as claimed [0002].  Jung teaches the amide of the claims as previously stated.  Desantis teaches the additives can be in the form of an additive package concentrate [0168].  Concentrates typically have lower amounts of diluents such as up to about 50% of oil, or lower, which will provide the additives in the claimed amounts.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argue that there is no motivation to combined Jung with Desantis, because DeSantis teaches away from the presence of alkoxylated amine which Jung requires in the composition.  The argument is not persuasive.
Jung teaches ester and amide antiwear products.  The amide are reaction products of amines.  The additives of Jung are not alkoxylated amines as applicants erroneously asserts, and not such alkoxylated amines are present in Jung.  Jung teaches antiwear additives for engine oils such as the engine oil of Desantis which also allows for the presence of antiwear compounds and which provides motivation for the inclusion of the amide and ester antiwear compounds of Jung.  Also, Jung is added to the extent that it teaches useful antiwear additives such as amides and ester for use in engine oils such as the oil of DeSantis.  Jung was not added to teach the combination of alkoxylated amine and no such motivation was provided in the rejection above.  Thus, arguments regarding combining all possible ingredients of Jung including alkoxylated amine (although actually absent from the composition) into the composition of DeSantis is moot.
Applicants previously argued that Desantis and Jung do not recognize the seal compatibility improvement of the epoxides when nitrogen based compounds are used and thus argues that the claimed composition demonstrates unexpected results.  The argument is not persuasive.
DeSantis teaches epoxides are seal compatibility additives similar to applicant’s teachings and thus would be expected to provide such benefits.  Merely showing that epoxides known to provide seal compatibility benefits provide such benefits in the presence of known lubricant additives is not a demonstration of unexpected results.  Rather, the results are expected.
The inventive examples are not commensurate in scope with the claims.
While the claims do not limit the amounts of additives and base oil, the inventive examples strictly require the presence of 98% of a combination of two specific base oils, 1.5% of a combination of amide and ester additive and 0.5% of the seal compatibility additive (SCA) which does not support the breadth of the claims.
While the claims allow for myriads of amide and ester compounds the inventive examples are directed to a single amide compound A and a single ester compound B used at specific unspecified amounts which does not support the breadth of the claims. 
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
Applicants compare a single comparative example having no seal compatibility additive (SCA) with inventive examples having SCA and demonstrate that the compositions having SCA improved seal compatibility.  This is not a demonstration of unexpected results but a demonstration of an expected result since SCA are known to improve seal compatibility in view of DeSantis. 
The examples were not compared to the closest prior art such as DeSantis which teaches compositions having SCA.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and which demonstrates unexpected results sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771